Citation Nr: 1502944	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  14-42 036	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the Board of Veterans' Appeals (Board) September 2005 decision denying an effective date earlier than December 6, 1994, for a 100 percent rating for service-connected psychiatric disability.  


REPRESENTATION

Moving party represented by:  Colorado Division of Veterans Affairs


APPEARANCE AT ORAL ARGUMENT

The Veteran and his sister


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The moving party in this case is a veteran who served on active duty from January 1968 to October 1973.  

The moving party asserts that the Board's September 2005 decision denying an effective date earlier than December 6, 1994, for a 100 percent rating for service-connected psychiatric disability was based on CUE.  

The issue of entitlement to entitlement to an earlier effective date for a grant of a 100 percent rating for service-connected psychiatric disability based on new and material evidence is addressed in a separate decision.  

The Veteran and his sister testified before the undersigned Veterans Law Judge at a video conference hearing conducted in September 2014.  A transcript of the proceeding is of record.  

The record before the Board consists of the physical claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


FINDINGS OF FACT

The Veteran's prior motion alleging CUE in the Board's September 2005 decision denying an effective date earlier than December 6, 1994, for a 100 percent rating for service-connected psychiatric disability was denied by the Board in February 2008.


CONCLUSION OF LAW

The Board's February 2008 decision denying a motion to revise on the basis of CUE a September 2005 Board decision denying an effective date earlier than December 6, 1994, for a 100 percent rating for service-connected psychiatric disability is final.  38 C.F.R. § 20.1409(c) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has original jurisdiction over claims of CUE with respect to Board decisions. 38 C.F.R. § 20.1400 (2014).  However, there are strict requirements for bringing a CUE motion with respect to a prior final Board decision.  The motion must be in writing, signed by the party or representative, contain the name of the Veteran and the applicable claim number, the date of the Board decision being challenged, and the specific issue or issues to which the motion pertains.  38 C.F.R. § 20.1404(a).  Further, the motion must clearly and specifically set forth the alleged error or errors of fact or law in the Board decision. 38 C.F.R. § 20.1404(b).

In addition, a motion asserting CUE as to an issue in a final Board decision may only be brought once, and subsequent CUE claims as to the issue in that Board decision will be dismissed with prejudice.  See 38 C.F.R. § 20.1409(c); Hillyard v. Shinseki, 24 Vet. App. 343 (2011), aff'd Hillyard v. Shinseki, 695 F.3d 1257 (Fed. Cir. 2012).  In this case, the Veteran's prior motion alleging CUE in the September 2005 Board decision was denied by the Board in February 2008.  Therefore, the Board must dismiss the Veteran's current motion with prejudice.  


						(CONTINUED ON NEXT PAGE)


ORDER

The motion for revision of the September 2005 Board decision denying an effective date earlier than December 6, 1994, for a 100 percent rating for psychiatric disability on the basis of clear and unmistakable error is dismissed, with prejudice.



                       ____________________________________________
Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



